Mid-term review of the Sixth Community Environment Action Programme (debate)
(FR) The next item is the report by Riitta Myller, on behalf of the Committee on the Environment, Public Health and Food Safety, on the mid-term review of the Sixth Community Environment Action Programme.
rapporteur. - (FI) Madam President, Commissioner Dimas, the targets under the Sixth Environment Action Programme are not going to be achieved as a result of the sort of environmental policy being implemented in the EU.
The thematic strategies planned as the cornerstone of the Environment Action Programme and the legislation passed and largely now adopted based on them are insufficient to achieve the environmental targets. The decline in biodiversity is unlikely to be halted and legislation on the protection of the seas will not have any effect until 2012. Soil protection, as we know, has run into problems, not just in the Council but also here in Parliament. Legislation on waste is now on the home run, and it does not look good. We need to achieve satisfactory targets in the reduction in the volume of waste. Nor are the targets agreed in the air quality directive at the level agreed in the Sixth Environment Action Programme.
The targets in the Environment Programme are, however, being achieved in one area, and that is climate policy. That is the case especially when the measures which have now been agreed are actually implemented. We have to remember that the implementation of climate policy also helps when it comes to air quality and partly also waste, so in that respect it is very important.
What then can we still do to get back on the road to achieving the targets in the Sixth Environment Action Programme? First of all, Member States have to step up national implementation of EU legislation. The Commission must be given the necessary resources for it to be able to ensure that all Member States are attending to their obligations.
Another big issue, and one which is perhaps the most important of them all, is how we manage to integrate the environment within all European Union legislation. We have spoken about this for years, but as yet nothing has been done in practice.
We still have areas where we subsidise activity which is environmentally harmful. We must now do away with environmentally damaging subsidies, and Parliament should propose a timetable for this.
Any policy that is environmentally favourable is to be recommended, including taxation measures. Unless legislation at European level can be used to develop eco-taxation, we will have to employ the means available to us, for example, flexible cooperation, using that to take tax matters forward. If the state of the environment is to be improved, binding legislation still needs to be a priority.
I would like to thank all the groups who took part in this work, and I wish to say that I have tabled a few amendments solely with the purpose of clarifying the text and make its tone more balanced.
Madam President, ladies and gentlemen, a Europe of results is a priority for the Commission. Our environmental policy has been - and is - a very successful EU policy, since it has offered its citizens clear and tangible benefits.
Around 80% of the Member States' environmental legislation is based on corresponding EU legislation. The latter has made a vital contribution to major improvements in air and water quality, as well as to the protection and maintenance of Europe's natural resources. The EU is thus able to play a leading international role in issues such as climate change, biodiversity and legislation on chemical products.
Nearly a year has passed since the Commission published its Communication on the Mid-term review of the Sixth Community Environment Action Programme. Last year was particularly important, since environmental issues were constantly to at the top of the EU's list of political priorities. Over this period we have wholly fulfilled our political commitments. Let me give you three examples of this.
At the Bali Summit last December, a procedure was launched to achieve a new agreement on global climate until the end of 2009. The EU's 'green diplomacy' was largely instrumental in achieving this positive result. The package of proposals on climate and energy produced by the Commission in January was ambitious and demonstrated the EU's continuing commitment to setting a global example.
The proposed new directive on industrial emissions strengthens the provisions already in force and simplifies existing legislation merging seven different directives, on integrated pollution prevention and control. Thus our legislation has become easier to implement and we are contributing towards making it more environmentally effective.
In the past year important progress was made. One of the main messages of the mid-term review - that the long-term viability of the European economy needs to be based on sound environmental principles - was largely accepted by industry. The high standards set by EU environmental legislation encourage ecological innovation, which in turn boosts industrial productivity and creates new employment. In other words, the ambitious environmental goals are both improving European citizens' quality of life and central to achieving our goals in economic development and employment.
These positive developments contradict scientific evidence that Europe has not yet entered a phase of sustainable development. In fact, we are only half-way through the time period covered by the Sixth Community Environment Action Programme, so there is obviously plenty more to be done in tackling the current and emerging threats to our environment.
In the coming months the Commission will produce new proposals, many of which are included in Parliament's report. These initiatives include the review of the directive on national emissions ceilings, and a package of proposals in the area of sustainable consumption and production.
We are also preparing a legislative proposal on restricting timber trafficking from illegal logging. After the summer, communications will be ready concerning the European view on the issue of halting deforestation and on finding ways of recording companies' results using criteria that go further than GDP.
We are also preparing a proposal to prohibit trade in the skins of seals that have been inhumanely hunted.
Improved implementation of Community legislation is a major priority; it is the key to creating a better environment. Only by ensuring the correct implementation of the acquis communautaire in its entirety can the goals of the Sixth Community Environment Action Programme possibly be achieved. Effective implementation is connected with better legislation. I can now express my satisfaction because in the last two years the Commission has been able to disassociate better legislation from lower environmental standards. The truth is that the older and simpler legislation is one of the better ways of improving the implementation of the new rules and can thus contribute to better environmental protection.
Madam President, ladies and gentlemen, I am especially pleased that in your report there are constructive conclusions on the way in which Europe can successfully create a better environment and genuine sustainable development. I assure you that the Commission will examine these conclusions with great care when analysing areas where it can see policy gaps and when setting out priorities for the coming years.
Let me thank the rapporteur, Mrs Myller, for her efforts and likewise Mr Karim, Mrs Jeleva and Mr Navarro from the Committee on International Trade, the Committee on Regional Development and the Committee on Agriculture and Rural Development for their excellent recommendations.
It is obvious that there is broad agreement as regards the way forward. It now remains for us to transform this support policy into concrete action to ensure a better environment from 2012 onwards.
opinion draftsperson for the REGI Committee. - (BG) Madam President, Commissioner, colleagues, as the opinion draftsperson for the Regional Development Committee I would like to underline the significant role of regional and local government authorities in ensuring environmental protection and sustainable development. Regions and municipalities are where decisions have to be acted upon, and the environmental acquis implemented in practice.
Water supply and water treatment, waste management, public transportation and urban planning are just a few examples. The Member States, their regional and local authorities should be encouraged to make the best use of structural funds while ensuring that their operational programmes contribute for a more effective implementation of environmental legislation. It is obvious that some regions experience difficulties in implementation. Special measures should be developed in the framework of the cohesion policy to overcome these difficulties.
In conclusion, regional cooperation should be used as a vital tool in environmental policy. Cooperation among Member States and with countries and regions from the EU neighbourhood such as the Black Sea, Baltic and Mediterranean opens up opportunities to prevent transborder pollution.
Thank you.
on behalf of the PSE group. - (HU) In terms of the goals set out in the Sixth Community Environment Action Programme, we are lagging behind in many regards. I would like to mention just two of these here.
The air in our cities is polluted and unhealthy. In the absence of Community legislation, in many cities achieving the goals set out in the thematic strategy on the urban environment seems a very long way off. The Commission must therefore put forward legislation that clearly defines a framework for the urban environment and urban transport in the whole of the European Union, as otherwise our citizens will continue to suffer from poor air quality and other forms of pollution.
Similarly, implementation of the Water Framework Directive keeps stalling. If legislation on industry does not accord with policies on agriculture and rural development, then our water resources will continue to be polluted. As demonstrated by the foam on the River Raba in Hungary resulting from pollution by Austrian leather manufacturers, current legislation is not able to prevent contamination of water resources.
The Member States and the Commission must do everything in their power to ensure universal compliance with the Water Framework Directive and the Floods Directive. Thank you.
on behalf of the Verts/ALE Group. - (FI) Madam President, many thanks to Riitta Myller for her excellent report and for her cooperation.
As the Committee on the Environment, Public Health and Food Safety says, the implementation of the EU's Environment Programme is in many respects late, but what is even more startling is that, even if all the concrete targets set thus far were fully achieved, the EU would still not be on the road to sustainable development. For example, we probably will not manage to halt the decline in biodiversity by 2010, even if we are committed to doing so.
The unpleasant truth is that our society is constructed to work in a way that is unsustainable. If everyone on earth consumed resources the way Europeans do, we would need four earths to produce the necessary resources. If the middle classes of China, India and other developing countries copy our consumption habits the planet will be in crisis. I hope that the wake-up call that is now on its way thanks to climate policy will result in a more comprehensive reassessment of our lifestyle and production habits.
(HU) Thank you, Madam President. Let me begin by saying that I, too, disagree that implementation of the Sixth Community Environment Action Programme is going according to plan. Moreover, in many cases concrete quantitative and qualitative targets and timetables are lacking, not only in the Action Programme, but also in the thematic strategies.
There is no doubt that implementation of the Sixth Action Programme is behind schedule; we have not yet managed to meet the priority environmental objectives set out in the Programme, and implementation of the legislation in the Member States keeps stalling. Let me give you a concrete example.
First: no concrete steps have been taken to draft legislation concerning indoor air quality. A particular priority in this regard is the drafting of provisions relating to schools and other public indoor spaces used by vulnerable groups. At the very least, pilot projects should be initiated.
Second: implementation of directives on the Natura 2000 networking programme has also stalled. Best practice needs to be disseminated, and fiscal measures put in place against polluters. I myself have approached the Commission with a submission relating to contamination of Natura 2000 areas, but the Commission has merely been sitting on its hands and has not taken any action.
Third: illegal dumping of hazardous and municipal waste in the territory of other countries has proliferated in recent times. Africa and Asia are often the destination of European waste, and this is unacceptable. Equally unacceptable is the fact that several German Länder are illegally transporting many thousands of tonnes of waste to eastern Europe, and then refuse to take it back - take the case of Bavaria, for example.
Fourth: whatever happened to the fine principle of preventing cross-border pollution? One Member State, Austria, has been polluting the River Raba for the past seven years, as Mr Hegyi mentioned earlier. Thick foam floats on the surface of the river. I have raised this issue at least half a dozen times already, and indeed I have also made a formal complaint, but to no avail: the foam on the river remains, while the Commission sits there doing nothing.
Fine principles are meaningless unless they are implemented. The Commission is the guardian of European Union law. It is time for this guardian to do its duty and not give in to Member States, but instead to ensure compliance with the laws that we have jointly adopted. Thank you very much.
(EL) Madam President, Commissioner, ladies and gentlemen, let me congratulate the rapporteur on her excellent work. I think it reflects Parliament's concerns about how much the Union has so far abided by its commitments within the framework of the Sixth Community Environment Action Programme.
The Commission's mid-term review reveals that coordinated efforts are required to plug the gaps in legislation with new legislative proposals. It is also necessary to secure the requisite resources to ensure proper implementation of Community legislation. Meanwhile, it is becoming understood that a greater reliance has to be placed on a sustainable model of production and consumption, and that economic growth must become more dependent on natural resources.
It is just as important to emphasise the international dimension of European environmental policy. The Union must be encouraged to continue promoting ambitious environmental policies and requirements, and to develop technology transfer and the exchange of good practice with developing countries.
on behalf of the PPE-DE Group. - (ES) Madam President, I really do not think that the document that we are considering is what it could be, and I will explain: it is a document to assess what has been done with the broad guidelines that the European Commission had proposed for the environment, and for all environmental policy. I do not think that it is an assessment document. It is not a detailed assessment document that could have helped us to plan for the future, perhaps because the Commission is not accustomed to being judged or assessed, nor does it vote, or have a group of shareholders that demand results from it. I do think, however, although it may appear to be a contradiction, that the Commission can be congratulated on the results that it has had in recent years, but not on the document.
I think that environmental policy has been absolutely integrated into municipal and regional policies, and industry itself is responding to the European Union guidelines.
However, the document lacks a projection of how we need to change for the future, because those points where the system has not worked well need to be reviewed. Europe has been making environmental policy for more than 25 years and it needs to review some of its methods, because this is not the only thing that explains the failure of some policies.
I do not see any examination of how we can change the ways that we involve the regions and create networks, whether or not these are EU dominated in attitude. There are now many countries, as happened with the Soil Directive, that already have much better regulations than Europe can give them and others that do not have any. In response to this imbalance, Europe needs to take different positions and look for new ways of working, because it is logical that, if the world has changed, we should change our working methods.
Thank you very much, congratulations on the results but let us change in the future.
(SK) In my opinion, it is very important that the mid-term review of the Sixth Community Environment Action Programme has brought to light an important fact: implementation of this programme is running well behind the planned schedule.
As a result, the likelihood that everything will be done by 2012 and that the priority goals will be met is rather low. I share the opinion that clearer and more tangible quantitative and qualitative goals still need to be incorporated into the programme. I also agree that the submission of thematic strategies has not generated effective results. For this reason, I would stress the need for further efforts to eliminate loopholes in environmental laws by means of new legislative proposals.
It is also very important to ensure the effective implementation of environmental regulations. Climate change, biodiversity, health and resource use will continue to be among our most urgent challenges for the future.
(DE) Madam President, Commissioner, ladies and gentlemen, I believe we should carry out these evaluations from time to time, and in particular publish the findings from the Member States in a register, as conflicts do occur on the individual issues, of course, over the years, for example in the case of the Water Framework Directive, where we are going to great lengths on the one hand to promote renewable energy, but on the other hand are wasting unused water.
There are also problems with Natura 2000. We should be listening to citizens here and adapting the programmes accordingly from time to time.
Member of the Commission. - (EL) Madam President, ladies and gentlemen, let me first mention the excellent comments that have been made tonight. The Commission will of course take these into account and put them to good use accordingly.
In its mid-term review, the Commission came to the conclusion that the EU was generally on the right track as regards fulfilling the measures set out in the Sixth Environment Action Programme. If we continue to make progress in these crucial years, we shall be able to carry out the proposals contained in the programme up to 2012. The preparation of the proposals, however, and even their adoption and approval, account for only half of the work required. As has been pointed out tonight, without effective implementation of environmental policy, we will certainly not reach the environmental targets set in the Sixth Environment Action Programme, however well the legislation may have been prepared by the European institutions.
For precisely this reason, I fully share Parliament's view that greater efforts are needed and sufficient resources must be made available to the Commission to enable us to continue to deal properly with implementation issues. This will allow the Commission to help national authorities to develop those capacities necessary to achieve the results we are aiming for.
The Commission also shares Parliament's view that it is vitally important to incorporate environmental issues into other policies. As the report makes clear, this integration is crucial in trade policies, since the EU has highly significant economic relations with other countries of the world, and trade has an obvious environmental impact. It is just as important, however, that environmental issues be incorporated into agricultural, regional and transport policy: if the essential funding is provided, Community policies will have a significant effect on the regions of Europe.
The impact study procedure, also established by the Commission, aims to improve the cohesion of Community policies and includes an assessment of all the environmental parameters of our proposals. The Commission would like the European Parliament's support so that a full assessment of all environmental aspects can be guaranteed during the consideration of proposals by other institutions as well.
Finally, the report highlights the key role of the national, regional and local authorities, as well as of citizens, consumers and businessmen, in attaining the environmental targets set in the EU's Sixth Environment Action Programme. I assure you that the Commission will do everything it can to raise the programme's profile and to secure the support of the parties concerned. I am sure that Parliament will assist in these efforts and I hope that the protection of the European environment will be one of the main issues of concern to voters in next year's elections.
rapporteur. - (FI) Madam President, I wish to thank everyone who took part in the debate and the Commissioner.
Parliament and I, as rapporteur, are actually aiming at a situation where the Commission acquires new instruments to get environmental policy on a path which leads to the targets under the Sixth Environment Action Programme being attained. In its mid-term report the Commission said it was its opinion, just as Commissioner Dimas remarked, that the means cited in the mid-term review of the Sixth Community Environment Action Programme would be enough to achieve this, but a study which has been undertaken on the Commission's current policy indicates otherwise.
This report, which hopefully will be adopted tomorrow with a large majority, indicates areas where improvements are still needed at European level, and it mentions very largely the same remedies as those proposed in the Commissioner's speech. In other words, we are of the same opinion as to what needs to be done, but, as Mrs Hassi said here, whether or not the means proposed are generally adequate to get the European Union on the road to sustainable development we shall certainly have to have very frank discussions together. We are now on the right path with regard to climate policy. If we establish such ambitious policies in the other areas, then surely we will succeed.
I said I had tabled a few amendments in order to clarify this report. I would just like to mention that that the Finnish in Amendment 14 is very odd: the English text should be used as a reference.
(FR) The debate is closed.
The vote will take place tomorrow.
Written declarations (Rule 142)
in writing. - (PL) As a member of the Committee on the Environment, Public Health and Food Safety, I think it would be a good thing if we were to accept the Sixth Environment Action Programme according to Article 251 of the EC Treaty, i.e. through a codecision procedure. Protecting the environment is a matter of exceptional importance for the EP, which, after all, represents some 500 million Europeans.
Including the EP in the codecision procedure distinctly demonstrates the role it has. The 10 year operating period of the Sixth Action Programme requires regular evaluations, especially as regards its priorities. It is true that the thematic strategies included in the programme have improved the participation of stakeholders and developed the dimension of environmental policy, but at the same time they have delayed or prolonged the process of law-making in this sphere.
A disgraceful example has been set by the unfinished air quality directive. Parliament has rightly commented that the greatest progress has been made in those subsections of the Programme concerning which no separate thematic strategies (e.g. climate change) were drafted. On the other hand, though, we should bear in mind that the Sixth Action Programme urges us to support sustainable production methods and consumption models by fiscal means.
Although it is difficult to see this mid-term review as highly satisfactory, it is nevertheless the only mechanism through which the EU can effectively push for achievement of the goals set. A lack of achievement in this area would damage the credibility of the EU and of its Members who are genuinely concerned about the deteriorating state of the environment.
in writing. - (RO) The Commission Communication regarding the mid-term review of the Sixth Community Environment Action Programme (EAP) confirms the fact that climate change, loss of biodiversity, health and use of resources represent the most pressing environmental challenges and, for this reason, it is essential for this programme to become an important instrument in the strategy for sustainable EU development.
Taking into consideration the measures implemented so far by this programme, it is improbable for the priority environmental objectives to be achieved by 2012. For instance, the objective of stopping the loss of biodiversity by 2010 cannot be achieved, and the strategies proposed for protecting the marine environment and the soil will give no concrete results by 2012. At the same time, the actions taken to improve air quality, as well as those set in the Thematic Strategy on Air Pollution and the objectives regarding ambient noise reduction are not enough to achieve the EAP objectives. Neither the settlement of problems, nor the reticence of certain Member States toward the implementation of directives regarding the habitats and Natura 2000 are dealt adequately with in the Commission communication.
Once the N2000 sites are designated, it is necessary to formulate, promote and monitor the conservation objectives. This review calls attention to these problems and requests the Commission to aim at ambitious results in the field of environmental protection.